Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 1 of 53




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 16-20549-CR-SCOLA

   UNITED STATES OF AMERICA,

         Plaintiff,

   v.

   PHILIP ESFORMES,

         Defendant.

   _____________________________/

            DEFENDANT ESFORMES’ MOTION FOR ACQUITTAL
        PURSUANT TO FEDERAL RULE OF CRIMINAL PROCEDURE 29

         Defendant Esformes renews his previously filed motions pursuant to Federal

   Rule of Criminal Procedure 29 for a judgment of acquittal on all counts of the

   Indictment. This pleading highlights that an acquittal is justified because the

   Government has failed to prove: (i) any fraud case based upon a standard of care;

   (ii) any medical necessity case either generally or specifically for psychiatric

   patients; (iii) the money laundering concealment charges; (iv) the kickback case; or

   (v) a federal program bribery case. Defendant Esformes incorporates all of the

   arguments made at the close of the government’s case, at the close of the evidence

   and those presented in his Motion for New Trial.

         This case began with exaggerated claims of a one billion dollar fraud, later

   dropped. At trial, the case featured anecdotal testimony about isolated episodes of

   substandard care in violation of “all” Medicare rules, regulations, and guidance.
                                            1
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 2 of 53




   Over repeated defense objections, the prosecution introduced extensive expert and

   lay witness testimony in support of the incorrect and unpled claim that the Defendant

   breached a “minimum” standard of care required by Medicare’s manuals. These

   manuals were also used to prosecute a claim that the admission of psychiatric

   patients violated these minimum Medicare standards.

          In addition, the prosecution used a “summary” witness to support its claim

   that “proceeds” of unidentified health care offenses passed through multiple bank

   accounts of numerous parties that he then hypothetically used to fund the

   transactions which the indictment alleged were acts of money laundering

   concealment. Finally, the prosecution simply changed the topic to prosecute charges

   that the University of Pennsylvania is a federal program, such that payments to its

   coach allegedly to obtain the college admission of Defendant’s son constitute federal

   program bribery.

                               Applicable Legal Standard

         Under Rule 29, this Court must apply the constitutional standard for

   sufficiency of the evidence articulated in Jackson v. Virginia, 443 U.S. 307 (1979).

   While the evidence is construed in the light favorable to the verdict, if the evidence

   on any essential element is in equipoise, this Court must acquit. Cosby v. Jones, 682

   F.2d 1373, 1383 (11th Cir. 1982).




                                             2
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 3 of 53




   I.    The Government Failed to Prove Healthcare Fraud (Count 1).
         Even if the Government’s evidence at trial is credited, it is legally insufficient

   because: (i) the standard of care the prosecution attempted to establish through its

   experts is not a legally applicable standard of care; and (ii) even if a valid standard

   of care was established, only an expert medical opinion can establish a breach of a

   standard of care and the prosecution never adduced such testimony at trial.

         1. The Government Did Not Prove a Valid Medical Standard of Care.

         Federal law recognizes that the practice of medicine is regulated by state law.

   See, e.g., 42 U.S.C. § 1395 (“Nothing in this subchapter shall be construed to

   authorize any Federal officer or employee to exercise any supervision or control over

   the practice of medicine or the manner in which medical services are provided . .

   .”).1 Therefore, only Florida’s standards of medical care apply in this case. Under

   Florida law, only currently licensed medical professionals are authorized to offer

   testimony on Florida’s standards of medical care and, only then, after a complete

   review of patient medical records. Fla. Stat. Ann. § 766.102(3)(a)(5) (“A person may

   not give expert testimony concerning the prevailing professional standard of care

   unless the person is a health care provider who holds an active and valid license and


   1
    The balance of this statute reads: “or over the selection, tenure, or compensation of
   any officer or employee of any institution, agency, or person providing health
   services; or to exercise any supervision or control over the administration or
   operation of any such institution, agency, or person.” 42 U.S.C. § 1395.

                                             3
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 4 of 53




   conducts a complete review of the pertinent medical records and meets the following

   criteria.”). The Government’s experts – Mr. Quindoza and Dr. Cifu – were not

   qualified to offer any opinions under Florida’s standards of medical care. Mr.

   Quindoza is not a healthcare professional and Dr. Cifu is not licensed to practice

   medicine in Florida. Trial Tr. 2.12.19 at 115; 3.17.19 at 248.

         Under binding Supreme Court and Eleventh Circuit precedent, Medicare

   manuals and guidance documents do not have the force of law.2 The prosecution’s

   proposed standard of care derived from non-binding Medicare guidance documents

   certainly cannot displace the applicable Florida medical standard of care.3 As

   recognized by the most senior officials in the Department of Justice, guidelines do

   not establish a binding “substantive standard”; therefore, the government cannot

   establish a “standard” of care derived solely from Medicare guidance documents.4


   2
     Bradley v. Sebelius, 621 F.3d 1330, 1338 (11th Cir. 2010) (Medicare manual not
   entitled to force of law, citing Christensen v. Harris County, 529 U.S. 576, 587
   (2000)). The Supreme Court has consistently held that such guidance documents
   “‘do not have the force and effect of law and are not accorded that weight in the
   adjudicatory process.’”
   3
    The balance of this statute reads: “or over the selection, tenure, or compensation of
   any officer or employee of any institution, agency, or person providing health
   services; or to exercise any supervision or control over the administration or
   operation of any such institution, agency, or person.”
   4
     The Indictment’s failure to cite any potentially applicable statute or regulation
   setting forth a standard of care, as compared to the indictment in United States v.
   Houser, 745 F.3d at 2343, which expressly did so, precludes the prosecution’s
   reliance upon uncited regulations or statutes in this case. United States v. Izurieta,
                                            4
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 5 of 53




   In particular, the Eleventh Circuit in 2010 characterized guidance documents as

   merely “the Secretary’s ipse dixit,” and held that such guidance material is not

   entitled to judicial deference in this Circuit under the Chevron doctrine.5

   Furthermore, the Department of Justice’s recent admission that the Affordable Care

   Act of 2010 (“ACA”) is unconstitutional and invalid in its entirety renders obsolete

   the prosecution’s expert’s standard of care evidence that relied solely on these same

   invalid statutes, regulations, and guidelines. Shortly before this trial, the Department

   of Justice amended its own Manual to state:



   710 F.3d 1176, 1181 (11th Cir. 2013) (indictment must cite allegedly violated
   regulation, citing Babb v. United States, 252 F.2d 702, 703 (5th Cir. 1958)). See
   United States v. Scott, 993 F.2d 1520, 1520 (11th Cir. 1993) (vacating conviction
   for indictment’s failure to cite statutory subsection).
           In Izurieta, the Eleventh Circuit held that, in a criminal case, the regulation
   violated must not only be cited in an Indictment for a court to have jurisdiction over
   it, but it must be a suitable basis for a criminal prosecution. 710 F.3d at 1182-84.
   Evaluation of whether a regulation can constitutionally be the basis for a criminal
   prosecution is impossible here, if only because this Court has no indictment-cited
   regulation violation to review. Further, the Secretary’s authority to promulgate
   regulations is provided in 42 U.S.C. § 1302, and its language does not include any
   express delegation of authority to issue regulations with criminal punishments. See
   Loving v. United States, 517 U.S. 748, 768 (1996) (delegation upheld “whereby the
   Executive or an independent agency defines by regulation what conduct will be
   criminal, so long as Congress makes the violation of the regulations a criminal
   offense and fixes the punishment, and the regulations ‘confin[e] themselves within
   the field covered by the statute.’”).
   5
     Bradley, 621 F.3d 1330 at 1338-39. Since then, the Eleventh Circuit has rejected
   judicial deference to agency interpretations of their own regulations in criminal
   cases. United States v. Phifer, 909 F.3d 372, 384 (11th Cir. 2018) (rule of lenity
   precludes deference to agency interpretation of ambiguous regulation).
                                            5
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 6 of 53




         Criminal and civil enforcement actions brought by the Department
         must be based on violations of applicable legal requirements, not mere
         noncompliance with guidance documents issued by federal agencies,
         because guidance documents cannot by themselves create binding
         requirements that do not already exist by statute or regulation. Thus,
         the Department should not treat a party’s noncompliance with a
         guidance document as itself a violation of applicable statutes or
         regulations. The Department must establish a violation by reference to
         statutes and regulations. The Department may not bring actions based
         solely on allegations of noncompliance with guidance documents.

         ...

   DOJ Manual, § 1-20.100 & 20 (revised December 2018). The Government failed to

   prove at trial any legally applicable standard of care because it did not adduce any

   expert testimony on Florida’s standards of medical care and instead relied on non-

   binding and admittedly unconstitutional Medicare guidelines.

         Mr. Quindoza testified in this case that his opinions “are based on guidance

   issued by Centers for Medicare and Medicaid Services,” “in what are called manuals

   and there are several manuals published by CMS that outlines the rules for the

   Medicare and Medicaid program.” Trial Tr. 2.12.19 at 64-65. He expressly based

   “most” of his direct testimony upon Chapter 8 in the 2018 Medicare Benefits Policy

   Manual. Id. at 84-85, 344.6 Mr. Quindoza also testified in reliance upon another


   6
     Trial Tr. 2.12.19 at 124:
          Q And was this, besides your experience as an investigator, was this section
   in the manual one of your sources for what you were talking about?
          A Yes, sir.

                                            6
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 7 of 53




   Manual (the Resident Assessment Instrument Manual) to discuss skilled nursing

   RUG levels, over defense objection. Trial Tr. 2.12.19 at 131-38. Mr. Quindoza

   admitted, however, he is not a licensed healthcare professional and had no clinical

   judgment to offer. Id. at 68-69.

            The Government also elicited legally incorrect testimony from Mr. Quindoza.

   The Government asked Mr. Quindoza if “SNF care is proper under the Medicare

   manual . . . as long as [the care is] improving the patient or keeping them in the same

   condition?” to which he answered “Yes, sir.” (Id. at 343).7 Both the prosecution’s

   question and Mr. Quindoza’s answer are wrong as a matter of law. CMS has

   stipulated in federal court that Medicare coverage has never been conditioned on the

   improvement of a beneficiary’s medical condition. Jimmo v. Burwell, No. 5:11–cv–

   17, 2017 WL 462512, at *3 (D. Vt. Feb. 1, 2017) (“CMS will disavow the application

   of the so-called ‘Improvement Standard’ as improper under Medicare policy for the

   SNF, HH, and OPT benefits, while making clear that CMS has consistently denied

   the existence of such an ‘Improvement Standard.’”). Moreover, Chapter 8 of the


   7
       Trial Tr. 2.12.19 at 81:

          Q Now, we were talking before about your base for your testimony today
   being your work experience and the Medicare manuals, do you remember that?
          A Yes.
          Q Did you review the Medicare manuals concerning the three-day hospital
   stay requirement for Medicare reimbursement for a SNF?
          A Yes, sir.

                                             7
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 8 of 53




   Medicare Benefit Policy Manual itself clearly states that a beneficiary’s ability to

   obtain skilled nursing facility services under Medicare is not dependent on the

   beneficiary’s potential for improvement.8

         The prosecution also firmly rooted Dr. Cifu’s standard of care opinions in the

   standards “outlined in the Medicare manuals,” Trial Tr. 3.7.19 at 132, which he

   opined were the “minimum standard” required. Id. at 131. Dr. Cifu confirmed that,

   at the request of the prosecution, he had “consult[ed] certain sections of the Medicare

   guidelines.” Id. at 134. Specifically, when asked by the prosecution whether “these

   guidelines in your professional experience, is that what you are basing your

   testimony on here today?” He agreed. Id. at 134. Dr. Cifu proceeded to offer multiple

   expert opinions based on the “guidance” provisions in the Medicare manuals,

   testifying that “these are really minimum standards here in the SNFs I have worked

   in, these are certainly the standard of care.” Id. at 160.

         The prosecution’s presentation of this incorrect standard of care evidence to

   the jury through the testimony of these alleged experts left the jury with the

   misimpression that these standards of care opinions were valid and applicable to this


   8
     “Coverage of nursing care and/or therapy to perform a maintenance program does
   not turn on the presence or absence of an individual’s potential for improvement
   from the nursing care and/or therapy, but rather on the beneficiary’s need for skilled
   care.” Medicare Benefit Policy Manual, Ch. 8 § 30 (emphasis added). See also id.
   at 30.2.1 (“Skilled care may be necessary to improve a patient’s current condition,
   to maintain the patient’s current condition, or to prevent or slow further deterioration
   of the patient’s condition.”).
                                              8
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 9 of 53




   case. United States v. Alzate, 47 F.3d 1103, 1110 (11th Cir. 1995) (duty to cure under

   due process); United States v. Anderson, 574 F.2d 1347, 1355 (5th Cir. 1978) (due

   process violated “if the prosecution, although not actively soliciting false evidence,

   passively but knowingly allows it to go uncorrected or allows the jury to be presented

   with a materially false impression.”).

         The jury could not possibly make a valid determination regarding breach of a

   standard of care because a valid standard of care was never established during trial.

   Moreover, the government’s “experts” are not qualified to articulate the standard of

   medical care in Florida, and any arguable federal standards of care which were, as

   here, expressly based upon Medicare and Medicaid guideline requirements, are

   simply invalid as a matter of law.

         2. The Government Did Not Prove a Breach of a Valid Medical Standard
            of Care.
         The prosecution attempted to prove a breach of the invalid standard of care it

   introduced at trial by having lay witnesses describe alleged deficiencies in services

   provided to almost exclusively unidentified patients. In Florida, as elsewhere, the

   burden of proving a violation of a medical standard of care requires expert medical




                                             9
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 10 of 53




    opinion evidence.9 Lay witnesses are not competent to offer opinions on a breach of

    medical standards – even when they are correctly told the applicable standard.10

           Finally, the prosecution did not have its medical experts review any patient

    medical records or offer any medical opinions on any breach of a standard of care

    regarding any identified patient. The prosecution thus failed to prove a breach of a

    medical standard of care as a matter of law as to any individual patient.

          3. The Government Failed to Prove the Applicable Regulations and
             Violated the Ex Post Facto Clause.
          The Indictment in this case did not allege that Esformes breached a medical

    standard of care nor did it cite any statutes or regulations setting forth a medical

    standard of care. Assuming, without conceding,11 that the prosecution can expand


    9
     Ponders v. United States, No. 13-22876-CIV, 2014 WL 2612315, at *2-3 (S.D.
    Fla. June 11, 2014) (“the question of whether a medical practitioner employed the
    correct procedures for the diagnosis and treatment cannot be answered without
    expert testimony,” citing cases); Chaskes v. Gutierrez, 116 So. 3d 479, 487-88 (Fla.
    3d DCA 2013) (citing cases), review denied, 139 So.3d 297 (2014). See also Rink v.
    Cheminova, 400 F.3d 1286, 1295 (11th Cir. 2005) (causation requires expert).
    10
       Sowers v. R.J. Reynolds Tobacco Co., No. 3:09 C 11829, 2015 WL 12839775, at
    *5 (M.D. Fla. Jan. 23, 2015) (barring lay opinion on medical causation, citing
    numerous cases within the Eleventh Circuit). “Testimony as to the diagnosis and
    treatment of a patient, and the reasons therefore, is beyond the ability of the average
    lay witness’ competency and is necessarily based on ‘the expert’s scientific,
    technical, or other specialized knowledge,’ in the form of doctors’ medical training
    and experience.” Daniels v. District of Columbia, 15 F. Supp. 3d 62, 70 (D.D.C.
    2014) (quoting Fed. R. Evid. 701).
    11
      The Indictment did not allege that the Defendant violated any specific federal
    regulation, and for that reason any such alleged violation is not properly the subject
                                             10
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 11 of 53




    the Indictment and claim violations of uncited federal health care regulations, it

    necessarily assumes the burden of proving the exact regulations in effect at the time

    of any such alleged violation. Caring Hearts Personal Homes Services, Inc. v.

    Burwell, 824 F.3d 968, 970 (10th Cir. 2016) (Gorsuch, J.); Cypress Homecare, Inc.

    v. Azar, 326 F. Supp. 3d 307, 316 (E.D. Tex. 2018).

          Here, the alleged health care conspiracy took place from 1998 to 2016, a

    period over which there has been continuous amendments and changes to the

    regulations applicable to Medicare and Medicaid benefits. See Caring Hearts, 824

    F.3d at 970 (“[CMS] estimates that it issues literally thousands of new or revised

    guidance documents (not pages) every single year . . . .”). In addition, there have

    been substantial statutory amendments since 1998, including but not limited to the

    passage of the Affordable Care Act, which in turn, have generated their own progeny

    of regulations and guidance.

          In Caring Hearts, the Tenth Circuit underscored the critical nature of

    matching specific patient treatment to the then-current CMS regulations to

    adjudicate a medical necessity claim. Caring Hearts involved a CMS determination



    of this Court’s jurisdiction, or before the jury for lack of a grand jury finding. United
    States v. Izurieta, 710 F.3d 1176, 1183 (11th Cir. 2013) (indictment must cite alleged
    regulation violated) (citing United States v. Babb, 252 F.2d 702-703-04 (5th Cir.
    1958) & Russell v. United States, 369 U.S. 749, 765 (1962)).


                                               11
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 12 of 53




    that a home health provider had billed for medically unnecessary skilled nursing and

    physical therapy service. 824 F.3d at 974. Noting that the pertinent CMS skilled

    nursing and physical therapy regulations had changed multiple times since 2008

    when the services had been provided, becoming increasingly more complex,

    especially with respect to documentation, the Tenth Circuit held that CMS erred in

    applying these newer, more “onerous” regulations, retroactively to the services at

    issue. Id. at 975-76. See id. at 977 (“[A]n agency decision that loses track of its own

    controlling regulations and applies the wrong rules in order to penalize private

    citizens can never stand.”).

          Here, the Government failed to introduce any evidence of: (i) the regulations

    in effect at any given time that it claims a regulation violation occurred; (ii) the date

    of any particular alleged violation from which an applicable regulation could be

    identified or applied; and (iii) the identity of any patient whose treatment violated

    any regulation on a specific occasion. Equally fatal, the Government’s recent

    admission to the Fifth Circuit that ACA is unconstitutional in its entirety dooms the

    generations of regulations issued since March 2010 in reliance upon the statutory

    validity of the ACA.

           In summary, the record created by the prosecution deprives this Court of the

    minimally sufficient evidence upon which to evaluate whether a specific regulation




                                               12
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 13 of 53




    was violated during a timeframe when it was legally in effect. If this Court cannot

    conduct such an evaluation, the jury could not possibly do so.

          The task of linking a violation to an applicable and valid regulation belongs

    to the party with the burden of proof – the prosecution. No one can be convicted of

    violating a federal regulation unless there is conclusive evidence of what regulation

    was in effect and applied at the time of each alleged violation and that it was in fact

    violated.12 Caring Hearts, 824 F.3d at 968.

          Moreover, because this is a criminal case (not a civil case involving the CMS),

    the Ex Post Facto Clause prohibits the retroactive application of CMS regulations –

    even assuming that they are legal.13 Art. I, § 9, cl. 3; Art. I, § 10. See Calder v. Bull,

    3 U.S. 386, 390 (1798).14 As the Caring Hearts opinion makes clear, the regulations

    applicable to skilled nursing and physical therapy services (service areas that have

    been the subject of government evidence and accusations) have been extensively



    12
      Caring Hearts, 824 F.3d at 970 (“The Centers for Medicare & Medicaid Services
    (CMS) estimates that it issues literally thousands of new or revised guidance
    documents (not pages) every single year. . . .”); Cypress Homecare, Inc. v. Azar, 326
    F. Supp. 3d 307, 316 (E.D. Tex. 2018).
    13
      See Prater v. U.S. Parole Comm’n, 802 F.2d 948, 953-54 (7th Cir. 1986) (ex post
    facto clause applies to statutes and regulations duly promulgated under delegation
    of legislative authority, but not to agency interpretations).
    14
      See Peugh v. United States, 569 U.S. 530 (2013) (sentencing post-Booker using
    increased non-mandatory sentencing guideline violates ex post facto clause).

                                               13
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 14 of 53




    changed over the last two decades, becoming progressively more complex and

    “onerous.”

          Retroactive application of such regulations to a defendant in a criminal case

    would constitute ex post facto violations because they: (i) are “retrospective, that is,

    it must apply to events occurring before its enactment,” and (ii) “disadvantag[e] the

    offender affected by it.” Weaver v. Graham, 450 U.S. 24, 29 (1981)).15

          4. Medical Certifications Cannot Be Disproven by Conflicting Medical
             Opinions.
          For Medicare to reimburse a skilled nursing facility for services provided to a

    patient, the patient must have spent 3 nights at a hospital prior to admission and have

    a healthcare professional certify the need for skilled nursing care on what is referred

    to as a 3008 transfer form. Medicare Benefit Policy Manual, Ch. 8 § 10 (“The

    beneficiary must have been an inpatient of a hospital for a medically necessary stay

    of at least 3 consecutive calendar days.”); Fla. Admin. Code § 59G-1.045(4); Ex. 1,

    AHCA Form 5000-3008 at 2 §Y. Moreover, under Florida law, each patient seeking

    admission to a nursing facility must first complete a pre-admission screening

    procedure intended to identify any serious mental illness known as a Pre-Admission

    Screening and Resident Review (“PASRR”). Fla. Admin. Code § 59G-1.040


    15
       Reflecting “principles of ‘fundamental justice’,” the prohibition applies to but “is
    not limited to laws that regulate primary conduct.” United States v. Matchett, 837
    F.3d 1118, 1125 (11th Cir. 2016) (quoting Peugh v. United States, 569 U.S. 530,
    544 (2013)).

                                              14
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 15 of 53




    (PASRR). The screening is completed in two steps – a PASRR Level I screen

    identifies patients who suffer from serious mental illness, Fla. Admin. Code § 59G-

    1.040(2)(d), and a PASRR Level II screen is an “in-depth, individualized,

    assessment . . . to confirm whether the applicant to a [nursing facility] has [serious

    mental illness] . . . [and] to assess the need for [nursing facility] services . . ., Fla.

    Admin. Code § 59G-1.040(2)(e).” As part of the PASRR Level II screen, a

    healthcare professional working for a state-contracted vendor reviews the patient’s

    medical records from the hospital and the skilled nursing facility to determine the

    need and appropriateness of skilled nursing facility placement. Fla. Admin. Code §

    59G-1.040(4)(b)4.

          Even though the prosecution sought to fault the admission of psychiatric

    patients at the Esformes’ facilities, it did not refute, either through expert or lay

    opinions, the individual doctor certifications contained in the 3008 transfer forms or

    the determinations in the PASRR Level II screens.

          Indeed, Dr. Cifu – the physiatrist who was the prosecution’s purported skilled

    nursing facility admissions expert – testified that he was unfamiliar with PASRR

    screens, (Trial Tr. 3.11.19 at 89), even though it has been a federal requirement since

    1989 that all patients in all states participating in Medicaid seeking admission to a

    Medicaid-certified nursing facility be screened for mental illness, regardless of




                                               15
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 16 of 53




    payment source.16 “This process identifies all applicants with a serious mental illness

    (“SMI”), identifies supports needed for community living, diverts the individual

    from placement in nursing facility that can not meet their reported needs . . . and

    monitors these recommendations.”17

          Dr. Cifu was nonetheless unaware of these national requirements dealing

    directly with admission and level of care determinations regarding mental illness.

    Dr. Cifu admitted to this Court that there was CMS literature on the makeup of

    patient populations, but he had not reviewed this data for psychiatric diagnosis,

    relying instead upon his years of professional experience. Trial Tr. 3.07.09 at 192-

    93. He characterized the hypothetical prospect of a facility admitting more than two

    patients with a psychiatric diagnosis and a need for physical rehabilitation as a cause

    for concern and “heinous.” Trial Tr. 3.07.19 at 178. He further testified that, in his

    30 years of professional experience as a physiatrist, he had admitted less than 10

    patients with a psychiatric diagnosis and knew of only one patient during that


    16
       See Ex. 2, APS Healthcare, Contractor Manual, Florida PASRR 2 (May 2011)
    (“All persons must have a prescreening (Level I) and if mental illness and/or mental
    retardation appear to exist, the person must be referred for a further evaluation (Level
    II). The goal of this evaluation is to ensure appropriate placement of individuals with
    serious mental illnesses . . . .”). Medicaid’s website also explains that the PASRR is
    a “federal requirement to help ensure that individuals are not inappropriately placed
    in      nursing      homes        for    long     term      care.”      (available    at
    https://www.medicaid.gov/medicaid/ltss/institutional/pasrr/index.html).
    17
      See Ex. 2, APS Healthcare, Contractor Manual, Florida PASRR Program at 2
    (May 2011)
                                         16
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 17 of 53




    timeframe who was transferred from a psychiatric hospital to a SNF. Trial Tr.

    3.07.19 at 194.

            For comparison, the Seventh Circuit has held that a doctor who (like Dr. Cifu)

    relies upon their professional experience to qualify under Daubert are unqualified to

    do so when they have treated only five such patients in twenty year careers.18 In

    addition, the Seventh Circuit noted that when professional experience is the basis for

    a doctor’s expert opinion, the doctor must engage with the actual patients as they

    would have in real life, which did not happen with Dr. Cifu in this case.19 Dr. Cifu’s

    proposed extrapolation from three non-randomly-selected hypothetical psychiatric

    patient profiles provided him by the prosecution to a broader patient population

    cannot possibly qualify as a valid statistical conclusion. United States v. Vista

    Hospice Care, Inc., 2016 WL 3449833, at *14 (N.D. Tex. June 20, 2016) (patient

    sampling errors fatal to expert conclusion).

            Assuming that the prosecution had presented expert medical evidence

    contradicting any of the medical necessity certifications (including PASRR

    determinations) supporting the admission and continued treatment of Esformes

    facility patients, this would be insufficient evidence as a matter of law that the



    18
         O’Connor v. Commonwealth Edison Co., 13 F.3d 1090, 1107 n.19 (7th Cir. 1994).
    19
         Porter v. Whitehall Laboratories, Inc., 9 F.3d 607 614 n.6 (7th Cir. 1993).

                                               17
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 18 of 53




    certifications are false. A post-treatment medical expert opinion is insufficient as a

    matter of law to overcome the prior medical judgment of a certifying health care

    professional. United States v. Aseracare Inc., 176 F. Supp. 3d 1282, 1286 (N.D. Ala.

    2016) (granting summary judgment against government for insufficient evidence of

    a false certification claim based upon alleged coverage ineligibility when supported

    only by government expert medical opinion evidence contradicting prior

    certifications); United States v. Vista Hospice, 2016 WL 3449833, at *15 (N.D. Tex.

    June 20, 2016) (“A testifying physician's disagreement with a certifying physician's

    prediction of life expectancy is not enough to show falsity.”) (citing Aseracare);

    Druding v. Care Alternatives, Inc., 346 F. Supp. 3d 669, 685-86 (D.N.J. 2018)

    (citing and following Aseracare and Vista Hospice as “persuasive”).

          5. The Government Presented Insufficient Evidence of Substandard
             Care or Worthless Services.

          Although the Indictment makes no allegation that Defendant or his facilities

    provided substandard medical services, or provided “worthless services,” the

    Government claimed from the outset of trial through its closing argument,20 that



    20
       Trial Tr. 3.29.19 at 215 (closing: “You know services aren't provided based on the
    long recording that Mr. Medina played for you and I'm not going to have him play
    it again but that recording shows that these SNFs were not providing the care that
    they were billing for. That recording shows that it's not just substandard facilities.
    And by the way, the instruction says you can evaluate the substandard facilities, you
    can evaluate whether or not the program instructions were followed.”).

                                             18
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 19 of 53




    these were the offenses that it was prosecuting.21 Indeed, the prosecution told the

    jury in closing that this alleged substandard care claim was fully consistent with this

    Court’s charge.22 Defendant incorporates by reference his prior briefing and

    argument on why injecting such charges at trial constitutes a constructive

    amendment. Assuming, without conceding, that such charges are properly in this

    case, they were not proven under the applicable precedent.

          The Eleventh Circuit confronted an expressly charged “worthless services”

    case in Houser, 745 F.3d at 1338. Unlike this case, the Houser indictment expressly

    alleged a violation of providing “substandard” or “worthless” services, cited

    Medicare quality of care statutes and regulations, and claimed their violations. 745

    F.3d at 1338, 1444-45.

          The question presented in Houser was that, because CMS pays only a pre-

    fixed amount per service, or a per diem, without allocating separate values for

    component parts, at what point does the payment for bundled services become


    21
      For example, on the eve of trial, the Government announced it intended to adduce
    evidence of “sub-standard services that were not commensurate with the allegedly
    reimbursable claims submitted to Medicare.” DE 1105 at 1.
    22
      This Court instructed the jury: “You have heard evidence of the care provided to
    patients at Esformes owned facilities. The defendant is not charged with providing
    substandard care to patients at his facilities.” Trial Tr. 3.29.19. at 46. The prosecution
    then told the jury: “And by the way, the instruction says you can evaluate the
    substandard facilities, you can evaluate whether or not the program instructions were
    followed.” Id. at 215.

                                               19
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 20 of 53




    “worthless”?23 Confronted with a constitutional vagueness challenge, the Eleventh

    Circuit refused to draw “a proverbial line in the sand” 24 between negligent (i.e.,

    poorly performed) services and “worthless” services.

          After canvassing precedent, the Houser opinion rejected the sufficiency of a

    “gross negligence” standard, thereby declining to engage in any inquiry into what

    level of quality of care was sufficient to state a claim of fraud. Quoting a Sixth

    Circuit opinion, Houser held that section 1349 fraud was limited to billing “‘for

    services that [Defendant] knew were not just of poor quality but had no medical

    value.’” Houser, 754 F.3d at 1348 (quoting Chesbrough v. VPA, 655 F.3d 461, 468

    (6th Cir. 2011)).




    23
      Medicare reimburses SNFs a fixed fee per patient, per day for the patient’s overall
    care, based on a “prospective payment system.” See Abington Crest Nursing and
    Rehabilitation Center v. Sebelius, 575 F.3d 717, 718 (D.C. Cir. 2009). See also 42
    U.S.C. §1395yy(e) (“Nursing homes receive a flat per diem reimbursement from
    Medicare for each day of care that they provide, adjusted for the location of the
    nursing home and for the resources required to provide adequate care for the
    different types of resident.”). Fal-Meridian, Inc. v. United States Dept. of Health and
    Human Svcs., 604 F.3d 445, 448-49 (7th Cir. 2010). Likewise, Medicaid “pays room
    and board costs for eligible nursing home residents through the nursing home per
    diem rate. This is a specific payment per day that nursing homes agree to accept from
    Medicaid as full payment for providing care.” Maryland Dept. of Health and Mental
    Hygiene v. CMS, 542 F.3d 424, 430 (4th Cir. 2008) (citing 42 C.F.R. §413.53).
    24
       Houser, 754 F.3d at 1334 (“We do not believe that Mr. Houser’s conviction
    requires us to draw the proverbial line in the sand for purposes of determining when
    clearly substandard services become ‘worthless.’”).
                                              20
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 21 of 53




          Thus, Houser upheld the Defendant’s conviction only because the indictment

    alleged, the trial proof demonstrated, and the trial court found that statutorily-

    mandated and billed services “were not provided to residents at all.” 754 F.3d at

    1348 (emphasis in the original). Accord, United States v. Dental Dreams, LLC, No.

    Civ. 13-1141 JH/KBM, 2016 WL 9777254, at *9 (D.N.M. Sept. 26, 2016) (“To

    prevail on a worthless services claim, the plaintiff must show that the defendant

    knew the procedure billed had no medical value; negligence is insufficient.”)

    (emphasis added, citing Chesbrough).

          To avoid the inherently vague line-drawing exercise of attempting to place a

    value upon the quality of the bundled services provided (when are services

    sufficiently diminished?), the Houser opinion held that the failure to provide any

    services “at all” is the constitutionally acceptable standard under 18 U.S.C. § 1349.25

    Other courts agree. See, e.g., United States ex rel. Absher v. Momence Meadows

    Nursing Ctr., Inc., 764 F.3d 699, 710 (7th Cir. 2014) (“It is not enough to offer

    evidence that the defendant provided services that are worth some amount less than

    the services paid for. That is, a ‘diminished value’ of services theory does not satisfy

    this standard. Services that are ‘worth less’ are not ‘worthless.’”) (citing


    25
      Applied to this case, this would mean that the Government would have the burden
    of proving that Defendant provided no services “at all” since 1998. United States v.
    Unisys Corp., 178 F. Supp. 3d 358, 365 (E.D. Va. 2016) (quoting United States ex
    rel. Absher v. Momence Meadows Nursing Ctr, Inc., 764 F.3d 699, 710 (7th Cir.
    2014)).
                                             21
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 22 of 53




    Chesbrough, 655 F.3d at 489-69). See also United States v. Unisys, 178 F. Supp. 3d

    358, 366 (E.D. Va. 2016) (quoting Momence).

          In Momence, for example, the Seventh Circuit held that a “worthless services”

    “claim would be absurd in light of the undisputed fact that [the nursing facility]

    Momence was allowed to continue operating and rendering services of some value

    despite regular visits by government surveyors.” Id. at 710 (vacating jury verdict

    because “no reasonable jury could have found that Momence provided truly or

    effectively worthless nursing services to its residents”). Accord, United States v.

    Lincare Holdings, Inc., 116 F. Supp. 3d 1326, 1343 n.23 (S.D. Fl. 2015) (Williams,

    J.) (quoting Momence). Similarly, here, despite continued Government regulatory

    oversight, the Government introduced no evidence that CMS ever discontinued the

    operations of any Esformes facility, which it could have done if any such facility

    was not in “substantial compliance” with Medicare or Medicaid requirements. 42

    C.F.R. §§ 488.417 & 488.418. Finally, the Government never attempted to

    establish that the quality of any particular service was so deficient that it justified

    disregarding its own per diem payment system. In its Supplemental Disclosure

    tendered on March 2, 2019, (DE 1156), the Government suggested that Dr. Cifu

    “may” testify on the effect of the quality of care upon per diem reimbursement,26 but


    26
      DE 1156 at 5 (“Dr. Cifu may testify about: acceptable levels of the quality of care
    in a SNF, and an ALF; how the per diem Medicare reimbursement for SNF services
    and Medicaid reimbursement for SNF and ALF services is based on, and assumes,
                                            22
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 23 of 53




    he did not so testify. Accordingly, there is no evidentiary basis upon which to set a

    constitutionally valid standard for the imposition of criminal liability based upon

    substandard services.

          Under the banner of the unpled “worthless services” charge, the prosecution

    saturated the trial record with anecdotal evidence of allegedly deficient services (i.e.,

    unhappy, ill-clad patients, scarce diaper inventories). This was not only a

    constructive amendment of the Indictment but, given that it was literally “absurd” to

    assert such a claim in the first place, this unpled claim was used to prejudice the jury

    against the Defendant with evidence that the prosecution labeled as “devastating

    evidence against him.” DE 1096 at 4. Thus, this evidence was not only insufficient,

    it justifies granting a new trial, which Defendant requests in his accompanying new

    trial motion.

          6. The Government Presented Insufficient Evidence that the Patients
             Did Not Need the Services Provided.

            In trial, the prosecution attempted to establish that the patients at Esformes’

    facilities did not need the services provided based on: (i) the testimony of three

    identified psychiatric patients (Ms. J, Mr. D and Mr. B); and (ii) general evidence of

    admission of other psychiatric patients.27 Given that the doctor certifications and


    a certain level of quality of care and everyday services and medical supplies,
    including room and board; . . . .”).
    27
       The government attempted to introduce medical necessity evidence based upon
    observations that a few psychiatric patients could walk, but this Court indicated that
                                             23
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 24 of 53




    PASRR determinations of medical necessity were never rebutted by a medical

    professional, the Government failed to prove that the patients did not need the

    services the nursing homes provided. Despite three patients with psychiatric

    diagnoses testifying that they did not need nursing care, the prosecution failed to

    prove that patients with psychiatric diagnoses do not need the services provided at a

    nursing home because it did not introduce a psychiatrist’s expert opinion on that

    subject. A patient’s lay opinion is insufficient to establish a breach of a standard of

    care.28 Evidence that other patients with psychiatric diagnoses were admitted to

    Esformes’ facilities is irrelevant given that the government failed to prove that

    patients with psychiatric diagnoses did not need the services provided at the

    facilities.

           Ms. J, for example, testified that she did not need to be at Oceanside. Trial Tr.

    3.12.19 at 50. Ms. J also testified, however, that she was declared disabled due to

    her mental illness, id. at 52, has constant suicidal thoughts, id. at 113, is medication



    it would not permits such medical necessity opinion evidence. Trial Tr. 3.5.19. at
    69.
    28
       Sowers, 2015 WL 12839775, at *5 (barring lay opinion on medical causation,
    citing numerous cases within the Eleventh Circuit). “Testimony as to the diagnosis
    and treatment of a patient, and the reasons therefore, is beyond the ability of the
    average lay witness’ competency and is necessarily based on ‘the expert’s scientific,
    technical, or other specialized knowledge,’ in the form of doctors’ medical training
    and experience.” Daniels v. District of Columbia, 15 F. Supp. 3d at 70 (quoting Fed.
    R. Evid. 701).

                                              24
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 25 of 53




    non-compliant, id. at 54-55, and has multiple medical problems, id. at 60-68, 72-73.

    Dr. Frank Busillo, Ms. J’s podiatrist, testified that Ms. J would benefit from

    increased supervision, Trial Tr. 3.19.19 at 185, physical therapy, id. at 165-66, and

    from skilled care, id. at 185. Dr. Busillo described Ms. J’s failure to comply with her

    post-operative instructions, id. at 157-58, medication regimen, id. at 185, and follow

    up appointments, id. 161. A physician who treated Ms. J at Larkin Hospital and

    signed the 3008 medical certification to transfer Ms. J to a SNF, Dr. Carla Rabassa,

    also testified that Ms. J benefitted from SNF care to help her with her pain through

    physical therapy and to help ensure that Ms. J takes her numerous medications

    correctly. Trial Tr. 3.25.19 at 11-12.

           Mr. D testified that he would repeatedly go to hospitals and threaten suicide

    just to trigger the health care coverage that would take him off the streets temporarily

    to obtain food and lodging before he would return to engage with others in substance

    abuse on Miami Beach. Trial Tr. 2.14.19 at 178, 185, 193. Mr. D implied he had no

    real need for skilled nursing services and was simply taking advantage of Medicare

    or Medicaid (the prosecution has not said which). Mr. D, however, openly admitted

    that at the time in question he was schizophrenic, had a “severe” case of

    “alcoholism,” and was addicted to crack cocaine. Trial Tr. 2.14.19 at 174-75. Of

    course, Mr. D is not a doctor, and he was not in a position to give competent




                                              25
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 26 of 53




    testimony about his own mental health condition a decade before, or his need for

    psychiatric services at that time.

          But the defense presented the testimony of Mr. D’s treating psychiatrist, Dr.

    Francisco Ricart, at the Nursing Center at Mercy. Trial Tr. 3.22.19 at 112. Dr. Ricart

    explained his treating notes, and the medical records of Mr. D as including an

    admitting diagnosis of “schizoaffective disorder,” combined with false denials of

    substance use, a past history of multiple hospitalizations and a “long history of

    mental illness.” Id. at 113-14, 132, 119. Dr. Ricart devised a plan of care that

    included changing, scaling back, and monitoring Mr. D’s psychiatric medications.

    Id. at 122-24. Dr. Ricart testified that a person with Mr. D’s conditions (psychiatric

    disorders and medication, substance abuse, and false denials) is the type of patient

    that needs skilled nursing supervision. Id. at 129-33 (agreeing that “this [is] the type

    of patient that you would treat at a skilled nursing facility”).

          On cross-examination, Dr. Ricart explained that patients exhibiting similar

    conditions as Mr. D (psychiatric disorders, substance abuse, the effects of psychiatric

    medication, and other medical conditions) are likely to suffer relapses that require

    returns to higher levels of care, including re-hospitalizations. Indeed, this is how he

    characterized Mr. D’s history of relapses and further opined that this cycle was

    typical of psychiatric patients. Trial Tr. 3.22.19 at 176 (“I’m saying that the pattern

    that you describe is what we able to see in patient with mental illness. Here, in New

                                               26
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 27 of 53




    York, in every part of the world. It doesn't have to be here.”); id. at 184-85, 198.

    Finally, Dr. Ricart testified that he referred psychiatric patients from hospitals to

    skilled nursing facilities for care based upon his medical judgment that they needed

    skilled nursing care. Id. at 192.

          In addition, the defense presented evidence that, in accordance with Florida

    law, Mr. D had to be preliminarily evaluated and approved for skilled nursing care

    by a medical professional prior to his admission (PASRR Level I), and again within

    30 days of admission to the skilled nursing facility by a state agency (PASRR Level

    II).29 The state agency independently reviewed Mr. D’s medical records and issued

    a PASRR Level II approving his admission to a skilled nursing facility. Trial Tr.

    3.22.19 at 213-14. See GX 712A at 8837. The state of Florida, through a state-

    contracted vendor, independently conducts the PASRR Level I and II determinations

    under federal law to determine the appropriate level of care for any patient suspected

    of mental illness. Joseph H. v. Hogan, 561 F. Supp. 2d 280, 311 (E.D.N.Y. Mass.

    2008) (42 U.S.C. § 1396r(e) “clearly places the ultimate responsibility for the initial

    PASRR determination on the state”; “The Federal Regulations explicitly provide




    29
      Pre-Admission Screening and Residency Review (“PASRR”). Florida
    Administrative Code § 59G-1.040 (PASRR).

                                              27
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 28 of 53




    that the state . . . is responsible for the PASRR determinations”) (citing

    regulations).30

          The state of Florida’s PASRR Level II determination for Mr. D confirmed that

    he needed skilled nursing care. See GX 712A at 8837 (“a nursing facility placement

    is determined to be appropriate due to the patient's inability to perform activities of

    daily living and need for medication”).

           Another former psychiatric patient, Mr. B, testified that he was dissatisfied

    with the services he received at Oceanside from July 15, 2015 to October 7, 2015,

    Trial Tr. 2.27.19 at 110, but he had difficulty remembering the medical services he

    was provided while at Oceanside, including forgetting about a dozen reported

    encounters with health professionals, id. at 112-15, up through and including an

    emergency room visit on September 5, 2015 at Westchester Hospital. Id. at 119. Mr.

    B had difficulty remembering almost any of his 20 hospitalizations for mental illness



    30
      Citing 42 C.F.R. § 483.106(d)(1) (determination “whether an individual requires
    the level of services provided by a NF . . . .(1) . . . must be made the State mental
    health authority and be based on an independent physical and mental evaluation
    performed by a person or entity other than the State mental health authority”); 42
    C.F.R. § 483.112(a) (“Determination of need for NF services. . . .[T]he State mental
    health . . . authority . . . must determine, . . . whether, because of the resident’s
    physical and mental condition, the individual requires the level of services provided
    by a NF.”). See also § 483.116(a) (“If the State mental health . . . authority
    determines that a resident or applicant for admission to a NF requires a NF level of
    services, the NF may admit or retain the individual.”); § 483,118 (if State determines
    applicant “does not require NF services, the applicant cannot be admitted”)

                                              28
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 29 of 53




    prior to arriving at Oceanside but confirmed that he had been diagnosed with a

    mental disability since age 19 or in his twenties, id. at 100, and had been under

    psychiatric care and taking psychiatric medications since then. He was discharged

    to Oceanside by his physicians at the “psych unit” at Mount Sinai Hospital yet could

    not remember the details of the care he received at Mt. Sinai. Id. at 80, 107. To send

    Mr. B to Oceanside, Mt. Sinai had to certify Mr. B’s need for nursing home care.

    Furthermore, Mr. B’s need for nursing home care was independently verified by

    Florida’s PASRR regime. At Oceanside, he was counseled about his alcohol and

    drug abuse, which he did not remember, id. at 114, 121-22, and he was found using

    alcohol, which he denied remembering, but he admitted hiding beer and selling it to

    other patients. Id. at 88. He left Oceanside for another facility he described as a

    “mental health detox facility,” id. at 124, and was then sent to another such facility

    from which he was hospitalized in 2016 as a result of his medication management

    issues. Id. at 123. Mr. B was unable to remember his 2016 diagnosis of having a

    heightened sense of smell, or his subsequent hospitalization in 2017. Id. at 104-05.

          The prosecution presented no expert evidence about Mr. B or about his

    medical care at Oceanside, nor has it challenged the multiple medical professionals’

    (i.e., the physician who signed Mr. B’s 3008 transfer form to send him to Oceanside

    and the state of Florida healthcare professional who completed Mr. B’s PASRR

    Level II) determination that Mr. B needed nursing home care. The Government did

                                             29
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 30 of 53




    not present any testimony from a psychiatrist about any necessary or unnecessary

    psychiatric medical care for Mr. B. Mr. B has no medical training or capacity from

    which he could diagnose the medical necessity of his own care.

           Here, the only identified patients who gave evidence – Ms. J, Mr. D and Mr.

    B – are actually more representative than the Government wanted them to be. As Dr.

    Ricart explained, psychiatric patients are often recidivists when it comes to needing

    skilled nursing care and re-hospitalizations because of their propensity to experience

    relapses. If anything, the propensity for relapsing reinforces the need for vigilance

    in their care, as opposed to characterizing them as malingerers.

           Psychiatric patients were the only class of patients where the prosecution

    challenged the medical necessity of their admission to a skilled nursing facility. The

    prosecution argued (without presenting medical evidence) that large percentages of

    such patients were admitted to Esformes’ facilities, when none or few should have

    been, making their numbers evidence of Defendant’s greed, the lack of medical

    necessity, and the success of Esformes’ alleged scheme to bribe doctors to obtain

    patients.31




    31
       The Government argued during closing: “it’s a case about the patients who
    testified. It’s a case about the professionals who came in and said, of course, some
    psychiatric patients belong in an SNF but not all of them.” Trial Tr. 3.29.19 at 217.

                                             30
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 31 of 53




          Again, under federal law, each admission of a psychiatric patient had to be

    independently screened by the state of Florida. There was no evidence – even from

    the Delgados – that the Florida contractors who made all of these level of care

    determinations were bribed by anyone, including the Delgados. While the

    prosecution was quick to make the accusation that “Esformes directed patients to be

    admitted to his facilities even if they didn’t need . . . the care,” they did not bother

    to explain how he could have directed the independent professionals the state of

    Florida hired to make PASRR level of care decisions.

          There simply is no supporting medical evidence from the prosecution of lack

    of medical necessity for skilled nursing facility services, and indeed no psychiatric

    medical evidence from the prosecution whatsoever. Government expert Quindoza

    was forced to concede that Medicare covers skilled nursing care for psychiatric

    patients. Trial Tr. 2.12.19 at 138, 192. Quindoza confirmed that “it doesn't really

    state it anywhere if they are mentally ill,” that they are ineligible for Medicare

    coverage, acknowledging “I believe I said it as part of my testimony with Mr. Hayes,

    that it is possible for someone with mental conditions to be properly admitted into

    skilled nursing facility care.” Id. at 209.

          Admitting in its closing that “[t]his is not a case about patient files and going

    through each and every patient file,” the prosecution abdicated any responsibility for

    proving a medical necessity case through individual patients. Instead, it offered

                                                  31
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 32 of 53




    speculation about psychiatric patients who were unidentified with the exception of

    the three patients who testified, and without identifying a single medically

    unnecessary treatment, bill, or claim. A defendant cannot be asked to defend against

    such a vague medical necessity claim for nameless patients, from a pool of 14,000

    patients over two decades, consistent with due process.

          Separate and apart from Florida’s independent medical necessity

    determinations for psychiatric patients, every medical treatment is accompanied by

    a doctor’s certification of medical necessity, and none have been challenged or

    rebutted by the Government in this trial. Those doctors’ certifications, standing

    alone, established medical necessity. United States v. Aseracare Inc., 176 F. Supp.

    3d 1282, 1286 (N.D. Ala. 2016) (after vacating jury verdict, granting summary

    judgment against government for insufficient evidence of a false certification claim

    based only upon government expert medical opinion evidence contradicting prior

    medical certifications). Even Mr. Quindoza agreed that, as to the patients admitted

    to Esformes’ facilities, skilled nursing services “must have been ordered or certified

    by the patient's attending physician certifying the need for such services and

    explaining the patient's condition.” Trial Tr. 2.12.19 at 77. The Government

    presented no expert or lay evidence identifying, much less challenging, any one of

    these medical certifications, including those for Ms. J, Mr. D, and Mr. B.




                                             32
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 33 of 53




          Indeed, this Court granted judgments of acquittals on Counts 2 and 3, relating

    to the services billed for Ms. J, precisely because of a failure of proof that Esformes

    was involved in allegedly improper billing by others (Carmouze) charged in the

    conspiracy. If the Government failed to prove that Esformes was liable for the

    allegedly improper billing by a charged co-conspirator, then surely the Government

    failed to prove that Esformes entered into a conspiracy with the hundreds of

    uncharged/innocent medical professionals to bill Medicare for (a) services not

    rendered or (b) services not necessary, relating to the thousands of patients who

    resided in Esformes facilities.

    II. Insufficient Evidence Supports the Kickback Convictions

          The jury convicted the Defendant on six substantive counts of receiving or

    paying kickbacks (Counts 8 & 9, and 10-13), plus one count of conspiracy to impede

    HHS (Klein conspiracy) in Count 6. The evidence adduced on these counts,

    however, fell short. Mr. Esformes reiterates the arguments made during the Rule 29

    hearings held at the close of the government’s case and at the close of all the

    evidence, and adds in particular that as to Counts 8 and 9, which involved alleged

    payments of kickbacks from a Delgado-related entity (Preferred Provider Group or

    PPG) to female companion Raven Ervin to basketball coach 1 (Martin Fox), neither

    check was identified by either Delgado witness as a kickback.




                                              33
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 34 of 53




          Moreover, the Klein object, particularly in this setting, is hopelessly vague

    under the Due Process Clause.32 Historically, Klein conspiracies derive from judge-

    made determinations that the scheme to defraud language of section 371 is not

    limited to common law schemes to defraud of money or property, enabling courts to

    engraft upon this statutory language a distinct species of fraud—interference with

    Government functions. See, e.g., United States v. Coplan, 703 F.3d 46, 59 (2d Cir.

    2012) (inviting Supreme Court to revisit vitality of Klein conspiracy). In a series of

    more recent opinions, however, the Supreme Court has declined invitations to go

    beyond common law notions of fraud and has instead more narrowly limited the

    statutory term “scheme to defraud” to efforts to deprive victims of money or

    property. See, e.g, McNally v. United States, 483 U.S. 350, 358 (1987) (kickback

    scheme that did not affect state insurance payments fails to establish necessary

    scheme to defraud State of money or property; citing Hammerschmidt v. United

    States, 265 U.S. 182, 188 (1924)); Neder v. United States, 527 U.S. 1, 24-25 (1999)


    32
       Johnson v. United States,135 S. Ct. 2551, 2556 (2015) (emphasis added, citations
    omitted). The vagueness doctrine targets three independent violations of due
    process. “[First] If the statute fails to provide a person of ordinary intelligence fair
    warning, or [Second, if the statute] authorizes arbitrary and discriminatory
    enforcement, the statute is void.” United States v. Lebowitz, 676 F.3d 1000, 1012
    (11th Cir. 2012) (emphasis added). As to the latter possibility, a statute is void if it
    “is so standardless that it invites arbitrary enforcement.” Johnson, 135 S. Ct. at 2556.
    Third, “due process bars courts from applying a novel construction of a criminal
    statute to conduct that neither the statute nor any prior judicial decision has fairly
    disclosed to be within its scope.” United States v. Lanier, 520 U.S. 259, 266 (1997).

                                              34
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 35 of 53




    (statutory term “scheme to defraud” incorporates relevant common law limitations,

    including materiality). No such money or property object is pled in Count 6 for the

    Klein object.

           The jury’s acquittal on Count 6’s kickback conspiracy object offenses: (i)

    further undermines any argument that this Klein “scheme to fraud” had a monetary

    or property object; and (ii) eliminates kickbacks as a means of avoiding the charge

    of unconstitutional vagueness as to the Klein conspiracy object. See, e.g., Skilling v.

    United States, 561 U.S.358, 412 (2010) (upholding against a vagueness challenge

    the intangible rights fraud statute but only as narrowly construed to apply only to

    kickback and bribe offenses). Regardless, the prosecution adduced no evidence that

    submitting a kickback-tainted Medicare claim impeded the administrative functions

    of HHS. It may be that Medicare would have declined to pay a provider who

    concealed that it kicked back a portion of the revenue earned for delivering medically

    necessary services to an otherwise qualified patient; but Medicare would have paid

    the same amount to a different provider for the same service. It is not apparent, nor

    was it proven, that defying Medicare rules, in and of itself, impairs the functions of

    HHS.

    II.    The Money Laundering Offenses Should Be Dismissed.

           Defendant was convicted of nine money laundering concealment offenses,

    plus a concealment conspiracy (Count 16). The money laundering charges in this

                                              35
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 36 of 53




    case are for allegedly engaging in a transaction “designed in whole or in part—to

    conceal or disguise the nature, the location, the source, the ownership, or the control

    of the proceeds of specified unlawful activity.” 18 U.S.C. § 1956(a)(1)(B)(i). This

    offense has three critical elements: (i) a design to conceal; (ii) knowingly; (iii) the

    proceeds of unlawful activity – all of which are missing from the Government’s

    proof.

             1. Insufficient Evidence of a Design to Conceal.

             The first and overarching critical element of a concealment money laundering

    offense, is proof of the “design” to conceal. Cuellar v. United States, 553 U.S. 550,

    567 (2008) (“a conviction under this provision requires proof that the purpose—not

    merely effect—of the transportation was to conceal or disguise a listed attribute.”).

    The government adduced no direct evidence of a design to conceal—such as

    testimony from a transferor that he or she designed the transactions to conceal that

    the transaction originated from the proceeds of a criminal offense.

             1. Checks are Inconsistent with a Design to Conceal

             For example, seven of the eight money laundering convictions (Counts 18-21,

    25-28, & 30) involve checks, which because they disclose rather than disguise a

    transaction, have led courts to reject check transactions as money laundering

    concealment. See, e.g., United States v. Johnson, 440 F.3d 1286 (11th Cir. 2006) (“a

    money laundering concealment conviction pursuant to § 1956 requires evidence of

                                              36
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 37 of 53




    something more than a simple transfer of funds between two accounts, each bearing

    the parties’ correct name”); United States v. Caldwell, 560 F.3d 1214, 1221 (10th

    Cir. 2009) (“Money laundering requires more than simply writing a check with the

    proceeds of unlawful activity;” use of check inconsistent with allegation of

    concealment or defendant’s intent to conceal).

          The Defendant unsuccessfully sought a jury instruction on this point, and

    objected to the prosecution’s proposed instruction, given by this Court, defining the

    term “transaction” as “including the writing of a check.” This prosecutorial addition

    not only ignored the accepted precedent that checks are inconsistent with an intent

    to conceal but added the erroneous suggestion that merely writing a check, as

    opposed to negotiating a check in a transaction, was sufficient to convict.

          In this Circuit, the “[e]vidence of concealment must be substantial.” United

    States v. Johnson, 440 F.3d at 1291. Here, the prosecution purported to establish

    concealment simply from an allegation (made by summary witness Petron) that the

    transactions could be traced backwards through other accounts into alleged

    “proceeds” of Medicare or Medicaid payment. While this is legally insufficient to

    establish the flow of alleged proceeds, it actually fundamentally disproves the fact

    or intent to conceal.

          The monies that were originally deposited into the Esformes health care

    facility accounts, and the payees, are fully known to the Government because the

                                             37
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 38 of 53




    government is the payor. The fact that the government’s summary witness (hired in

    September 2016 after the charges in this case) could, by examining an alleged paper

    trail, trace these Medicare and Medicaid payments forward through several accounts

    demonstrates that these monies were not concealed from the government. The

    Government presented no evidence, for example, that any transaction was structured

    to frustrate Medicare or Medicaid’s ability to follow this same paper trail. No one

    from Medicare or Medicaid testified that the transactional records were opaque or

    not wholly transparent. Moreover, simply spending money obtained from Medicare

    or Medicaid on personal expenditures is not concealment either. Here, both ends of

    the transactional trail—the Medicare payments through the ultimate issuance of

    checks for personal expenditures—were done in the open.

          2. Personal Expenditures are Not Concealment Transactions

          “Merely engaging in a transaction with money whose nature has been

    concealed through other means is not in itself a crime .... If transactions are engaged

    in for present personal benefit, and not to create the appearance of legitimate wealth,

    they do not violate the money laundering statute.” United States v. Majors, 196 F.3d

    1206, 1213 (11th Cir. 1999) (quoting United States v. Garcia-Emanuel, 14 F.3d

    1469, 1474 (10th Cir. 1994).

          In particular, “payments for personal benefits out of previously laundered

    proceeds do not themselves constitute money laundering unless they are designed to

                                              38
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 39 of 53




    conceal the nature or source of the money.” United States v. Magluta, 418 F.3d

    1166, 1176 (11th Cir. 2005). The Court has already acquitted the Defendant on

    Counts 24 and 29, involving the purchase of a watch, and some clothing. Those

    transactions were not designed to conceal anything, but rather fell into the

    aforementioned category of undisguised personal expenditures. See United States v.

    Garcia-Emanuel, 14 F.3d 1469, 1474 (10th Cir. 1994) (“If transactions are engaged

    in for present personal benefit, . . . they do not violate the money laundering

    statute.”). Counts 25 to 28 and Count 30 should fall into the same category because

    they represent similar personal expenditures -- Count 25 ($500 to a female

    companion); Count 26 ($3,500 check to basketball coach 1); Count 27 ($75,000

    Ferrari payment for lease in Defendant’s name)33; Count 28 ($18,000 wire from

    Betancourt to basketball coach); Count 30 ($20,000 check to Duffy Designs)).

             During trial, the Court acknowledged this point with respect to personal

    expenditures, telling the defense that “That's a good argument for Rule 29.” Trial

    Tr. 3.1.19 at 112. For example, as to the payments to Dr. Carmouze’s girlfriend, the

    Court asked the prosecution:

             THE COURT: Was somebody shown that check and explain
             and testify before the jury that Carmouze said please make this
             check out to my girlfriend to hide the money?

             MS. YOUNG: I don't believe -- I need to check I need to check the

    33
         Trial Tr. 3.13.19 at 135 (GX127B).

                                               39
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 40 of 53




          record, Your Honor, but I don't know that Gabriel Delgado actually said her
          name.

    Trial Tr. 3.13.19 at 146-47.34
          The answer is no, the Government did not offer evidence of concealment as

    to any specific check or wire transfer that formed the basis of a money laundering

    conviction. The Ferrari payment (Count 27), for example, was a check from an LLC

    of which Defendant was the publicly-disclosed owner, for a lease that was made in

    own his name. 3.1.19 at 279. As to the $20,000 check to Ken Duffy Design (Count

    30), this Court inquired whether there was any evidence about who Ken Duffy was,

    and his relationship with Esformes and the purpose of the transactions. Trial Tr.

    3.1.19 at 267-70. The prosecution admitted it had introduced no such evidence but

    suggested that this evidence would be provided by its summary witness Petron,

    although he admitted that tracking proceeds in the hands of Mr. Duffy was “where

    my expertise ends, your Honor.” Id.




    34
      Courts have long held that the money laundering statute is not a ‘“money spending
    statute.’” United States v. Heid, 651 F.3d 850, 856 (8th Cir. 2011) (quoting United
    States v. Shoff, 151 F.3d 889, 892 (8th Cir. 1998)). Accord United States v. Sanders,
    928 F.2d 940, 945 (10th Cir. 1991) (cash car purchases do not constitute money
    laundering concealment; “To so interpret the statute would, in the court’s view, turn
    the money laundering statute into a ‘money spending statute.’”).


                                             40
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 41 of 53




          In short, the prosecution did not elicit any evidence that a specific transaction

    alleged to be a money laundering offense was designed to conceal the proceeds of

    any identified health care or other offense.



          3. Design to Conceal Proceeds Cannot be Proven Through a Summary
             Witness.

          The prosecution has not identified, any particular statutorily-listed “attribute”

    that the monetary transaction was designed to conceal (i.e., the nature, location, or

    source of the monetary transaction). Instead, the prosecution relied almost

    exclusively upon the testimony of summary witness Petron first to label the

    transactional monies as “proceeds”, and then to suggest that these proceeds were

    being concealed. That is simply an insufficient evidentiary showing of a design to

    conceal proceeds. United States v. Willey, 57 F.3d 1374, 1388 (5th Cir. 1995).

          In United States v. Willey, 57 F.3d 1374, 1388 (5th Cir. 1995), the government

    presented evidence of a paper trial revealing that the defendant’s wife (a co-

    defendant) had transferred money traceable back to the defendant between two of

    her accounts, both of which were in her own name. Id. at 1388. The prosecution

    attempted to portray these open transfers as concealment through the expert opinion

    testimony of an IRS agent by tracing them back to her husband. Id. The Fifth Circuit,

    following the guidance of Garcia-Emanuel, vacated defendant’s conviction and

    concluded that this undisguised paper trail was legally insufficient to prove a
                                              41
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 42 of 53




    “design” to conceal when it was only supported by the government expert’s opinion

    that the transaction did in fact conceal the source of the proceeds (her husband). Id.

          In the absence of other evidence, the testimony of Mr. Petron and his summary

    charts were insufficient to support a conviction on concealment money laundering.

    See, e.g., United States v. Spalding, 894 F.3d 173, 184 (5th Cir. 2018) (“We have

    therefore found reversible error where the government “attempted to use a summary

    chart to prove an element that it otherwise had not established”; error to permit

    summary exhibits to contain “an expert’s inferences and opinions about the

    underlying records”) (citing and quoting cases). The Government did not proffer Mr.

    Petron as an expert, and this Court did not certify him as an expert. The defense

    objected to his opinions on Rule 16, Daubert, and Fed. R. Evid. 702 grounds, which

    this Court overruled. Trial Tr. 3.13.19 at 117. See Fed. R. Crim. P. 16(a)(1)(G)

    Advisory Cttee Note (1993) (summary witness opinions must be disclosed pretrial);

    United States v. Hart, 295 F.3d 451 (5th Cir. 2002) (error to permit summary witness

    opinion based upon witness’ assumptions).

          Mr. Petron had no personal knowledge of the transactions and could not testify

    that these transactions were designed to conceal. While Mr. Petron traced the funds

    backwards into other accounts that received Medicare or Medicaid deposits, this is

    not evidence of concealment. To the contrary, the trail of transactions established




                                             42
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 43 of 53




    that the funds could be easily traced to Medicare or Medicaid payments by the

    government and that there was no concealment.

          4. There is Insufficient Evidence that Defendant “Knowingly”
             Concealed a Transaction.

          The statute requires that Mr. Esformes “know[] that the property involved in

    a financial transaction represents the proceeds of some form of unlawful activity.”

    18 U.S.C. § 1956(a)(1). While this knowledge requirement applies to all money

    laundering offenses, it has special importance in concealment offenses because

    without knowledge of the unlawful origins of the monies, there is no point in

    designing transactions of concealment.

          The only evidence that that the money involved in the substantive money

    laundering offenses was “proceeds” of a prior specified unlawful activity came from

    Mr. Petron, who testified that he was able, by [mis]applying the lowest intermediate

    balance (LIBT) methodology, to trace generic Medicare and Medicaid payments into

    and through layers of bank accounts of different entities and persons, so as to

    hypothetically fund the individual money laundering transactions as including the

    “proceeds” of the antecedent Medicare and Medicaid payments to another party or

    account. As will be explained below, this is a misapplication of LIBT methodology.

    But for purposes of establishing that the Defendant “knowingly” agreed to the use

    of alleged “proceeds” as a part of, or all, of these transactions, this showing is

    inadequate.
                                             43
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 44 of 53




          There is no evidence, for example, that the Defendant was aware of the LIBT

    methodology or of Mr. Petron’s methodology in commingling the 30-plus bank

    accounts that Mr. Petron collated to arrive at his proceeds opinions. For example,

    Mr. Petron examined the bank accounts of Delgado companies to arrive at his

    opinion that monies contained therein included Medicare and Medicaid monies

    sufficient to pay alleged transactions, but there is zero evidence that the Defendant

    knew of, had access to, or could duplicate this tracing analysis using Mr. Petron’s

    misapplication of LIBT to reach the same opinion about the status of “proceeds.”

              5. Insufficient Evidence of Proceeds of Specified Unlawful Activity.

          More important, Mr. Petron did not have any evidence, nor did he offer any

    evidence, that these prior Medicare or Medicaid deposits in predecessor accounts

    were, themselves, the proceeds of unlawful activity. He merely attempted to trace

    the transactions backwards to prior accounts with Medicare or Medicaid deposits--

    not even attempting to establish whether those original deposits were themselves

    lawful or unlawful proceeds. In particular, Mr. Petron denied having traced these

    earlier Medicare and Medicaid deposits back to any particular patient, including any

    patient identified in this case. Trial Tr. 3.14.19 at 15 (“I haven't connected it to the

    patients”). Of course, not every Medicare or Medicaid check over an 18-year period

    constitutes the proceeds of unlawful activity.




                                              44
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 45 of 53




           By charging concealment of proceeds, the prosecution had to prove that the

    prior deposits were proceeds of unlawful activity. Simply tracing money back to an

    account with a Medicare or Medicaid deposit does not prove beyond a reasonable

    doubt that the later transaction is, in fact, the proceeds of a Medicare / Medicaid

    offense. Several of the charged financial transactions (counts 27, 28 and 30) occurred

    months or years after the Delgados were arrested and terminated the alleged

    kickback scheme in May 14, 2014, by their own admission. Tr. 2.21.19, at 51, 83,

    88, 100. As further explained in the Motion for New Trial, there is no evidentiary

    basis for Mr. Petron’s “opinion” that the transactions that occurred in December

    2014 (count 28), July 2015 (count 27) and February 2016 (count 30) were funded by

    proceeds of a kickback scheme. And even entertaining his LIBT methodology,

    Esformes submits that revenues received by his facilities for medically necessary

    services rendered to otherwise qualified patients does not constitute proceeds for

    purposes of concealment money laundering. If any part of the funds involved in the

    kickback scheme constitute “proceeds,” it is only those funds—typically cash or

    bogus payments to shell companies—that are kicked back to the referring source,

    not the revenues paid to the provider by Medicare deliver otherwise legitimate

    services that Medicare would be obligated to pay to another provider.

    III.   Count 31 and 32 Should Be Dismissed for Lack of Proof.




                                             45
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 46 of 53




          Counts 32 alleges a conspiracy to commit federal program bribery (Count 32)

    in the form of payments to a University of Pennsylvania basketball coach to obtain

    the college admission of Defendant’s son. This count should be dismissed for: (i)

    lack of jurisdiction; (ii) failure to establish a transactional value; (iii) lack of agent

    status; and (iv) lack of a federal interest. Count 31 alleges a conspiracy to bribe

    ACHA to obtain inspection schedules, and it should be dismissed for insufficient

    evidence of a transactional value.

          1. The Lack of Proof of Jurisdiction.

           The alleged “federal program” is University 1, which the trial revealed to be

    the University of Pennsylvania (UPenn). Of course, UPenn is not a federal or state

    entity, but Congress enacted 18 U.S.C. § 666 to reach bribes intended to influence

    the agents of purely private “organizations,” as long as that organization and the

    alleged bribe have a sufficient nexus to federal programs. An essential element of

    federal program bribery is that the “organization” (for private entities such as

    UPenn) must have received within a year of the alleged bribery “benefits in excess

    of $10,000 under a federal program.” 18 U.S.C. § 666(b). Fischer v. United States,

    529 U.S. 667, 681 (2000). This is the “jurisdictional element” of federal program

    bribery. United States v. McLean, 802 F.3d 1228, 1240 (11th Cir. 2015).

          Courts distinguish between the simple receipt of federal funds, and the receipt

    of federal “benefits.” Fischer, 529 U.S. at 681; United States v. Doran, 854 F.3d

                                               46
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 47 of 53




    1312, 1315 (11th Cir. 2017) (quoting Mclean, 802 F.3d at 1243-44 and citing

    Fischer) (“the Government must prove that the federal program had ‘a sufficiently

    comprehensive ‘structure, operation, and purpose’ ‘and a relationship with ‘the

    ultimate use of [the program's] funds at the local level.’”). Mere proof that an

    organization received federal funds is insufficient to prove the necessary receipt of

    federal benefits. United States v. Bravo-Fernandez, 913 F.3d 244, 247 (1st Cir.

    2019) (citing Fischer). “[N]ot all federal funds constitute ‘benefits’ under the

    statute.” Id. (citing Fischer).

          As summarized by the Supreme Court, to establish “‘whether an organization

    participating in a federal assistance program receives ‘benefits,’ an examination

    must be undertaken of the program’s structure, operation, and purpose.’” Bravo-

    Fernandez, 913 F.3d at 247 (quoting Fischer, 529 U.S. at 681). “The government

    has the burden of producing adequate evidence for this examination occur.” Id. In

    Bravo-Fernandez, the prosecution produced evidence that the organization “Puerto

    Rico” received $2.8 billion in federal funds (the receipt of which was stipulated by

    the defense), but the First Circuit held that this only established the receipt of federal

    funds, not any federal benefits, and concluded that the prosecution had failed to

    establish that the structure, operation, and purpose of any federal program was

    involved in the alleged bribery.




                                               47
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 48 of 53




          Mr. Esformes unsuccessfully sought a jury instruction on this essential

    element, which the Court refused. To be sure, the defense stipulated that the

    prosecution would have called a witness to address the topic of benefits, but did not

    stipulate to the sufficiency or adequacy of the government’s jurisdictional showing.35

    And the prosecution did not prove that the UPenn basketball program received any

    of the federal funds or “benefits” that UPenn may have received; actually, Ms.

    Shanahan, the former Associate Athletic Director testified that the basketball

    program did not receive any federal funds. Nor did the prosecution prove up the

    “structure, operation, and purpose” of the federal program.

          2. The Insufficient Evidence of Transactional Value.

          The “transactional” element of 18 U.S.C. § 666(a) requires proof that the

    object of the alleged bribe must be worth $5,000. United States v. Tillmon, No. 17-

    4648, 2019 WL 921534, *11 (4th Cir. Feb. 26, 2019) (“[T]he statutory language

    reveals that this element requires proof of the value of whatever was exchanged for

    the bribe.”). Here, the Government presented no evidence that the subject of either

    alleged section 666 bribe—college admission for an individual or disclosure of




    35
      See Trial Tr. 3.14.19 at 109. (“John Horn, who is a University of Pennsylvania
    comptroller, would be prepared to testify that the trustees of the University of
    Pennsylvania received over $10,000 in benefits under a federal program involving
    grants in each of the calendar years 2013, 2014, 2015, and 2016.”)

                                             48
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 49 of 53




    inspection or patient complaint information furnished by Ms. Blanco—had a value

    of more than $5,000.


          While some courts have permitted use of the bribe amount as a proxy for the

    valuation of “intangible” transactions that are unsuitable to a measurement of value,

    see United States v. Townsend, 630 F.3d 1003, 1011 (11th Cir. 2011) (value of bribe

    may evidence value of intangible benefit of avoiding jail), there has been no claim

    or evidence, in the indictment or at trial, that the subjects of these alleged bribes

    were an “intangible benefit.” To the contrary, the subject matters of the “federal

    program bribes” were very tangible--the college admission of a specific person, and

    the disclosure of documents. No evidence was adduced by the prosecution as to the

    value of either college admission or access to AHCA documents.


          Finally, even if the alleged subject matters of the bribes could be characterized

    as “intangible benefits,” the prosecution failed to prove their economic value. In

    Tillmon, for example, the prosecution claimed that a local police officer who took

    bribes to “protect” the transportation of phony FBI drug shipments, was an

    intangible benefit worth more than $5,000. The Fourth Circuit disagreed and granted

    acquittal for the prosecution’s failure to prove up the $5,000 threshold, successively

    rejecting the prosecution’s claims that the $5,000 threshold was proven by

    aggregating the value of the payments to all coconspirators (the aggregation theory),


                                             49
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 50 of 53




    by the market value of the drugs allegedly shipped (the market value theory), or by

    the costs of local police enforcement (the public safety theory).


           Here, the prosecution adduced no evidence of the financial worth of the

    subject matter of either alleged bribe—no evidence of the worth of increased

    admission chances to UPenn, or the value of access to AHCA inspection schedules

    or patient complaint information.


           As to UPenn, the prosecution presented the testimony of Ms. Shanahan, the

    former Associate Athletic Director and supervisor of Coach Allen, but Shanahan

    gave no estimate of a value for the admission of Defendant’s son, nor even any

    valuation of the alleged reputational injury to UPenn or to its basketball program,

    from the allege bribe (i.e., no market value testimony). See Trial Tr. 3.04.19 at 134-

    210.

           Similarly, as to the AHCA allegations involving Ms. Blanco, the only

    identified patient complaint (B.K.) was procured on June 8, 2015, after Gaby

    Delgado began his work for the prosecution (Indictment, Ct. 31, overt act 2), and

    was for a patient who had previously left the Esformes facilities for hospitalization

    under the Baker Act. 2.22.19 at 144; GX31V. Again, there was no evidence of the

    economic value of this alleged transaction, or any prior ones.

           3. The Lack of Proof of Agency.


                                             50
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 51 of 53




          An essential element of federal program bribery under 18 U.S.C. § 666(a)(2)

    is that the alleged bribe is offered “to influence or reward an agent of an

    organization.” Id. Here, the alleged agent of UPenn is Mr. Allen, its basketball coach.

    The Fifth Circuit has construed the term “agent” under § 666 as limited to those

    having some authority “with respect to control and expenditure of the funds of an

    entity that receives federal monies.” United States v. Phillips, 219 F.3d 404, 415 (5th

    Cir. 2000). In Phillips, the Fifth Circuit held that a tax assessor who lacked control

    over the federal program monies at issue was not an “agent” for purposes of section

    666(a)(2). The Fifth Circuit reached this construction using the constitutional

    avoidance canon because Congress’s broad authority under the Spending Clause “to

    impose duties on non-federal entities . . . is not without limits.” Id. at 414. Here,

    there is no proof that Coach Allen had any agency status with respect to whatever

    federal program the prosecution believes was involved at UPenn. Accord, United

    States v. Sunia, 643 F. Supp. 2d 51, 63-64 (D.D.C. 2009) (citing Phillips, “the

    defendants must have been agents of the American Samoa agency that received the

    purportedly converted federal funds to be subject to liability under that statute”; “the

    ‘integrity’ of a federal program can only be ‘threat[ened]’ from within; i.e., by an

    agent of the program receiving federal funds”).

          The Eleventh Circuit has similarly construed the term “agent” of an

    “organization” under section 666 as requiring that the agent have some nexus to the

                                              51
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 52 of 53




    charged organization’s federal funds. In United States v. Doran, 854 F.3d 1312 (11th

    Cir. 2017), the Eleventh Circuit held that, where the defendant Florida State

    University professor embezzled money from a student fund he was appointed to

    manage by FSU, the legally relevant agency relationship under section 666 was

    between the professor and the student organization, not the University or its federal

    funding, and dismissed the case because there was no federal fiscal interest at stake

    in the student fund. Id. at 1316. See also United States v. Langston, 590 F.3d 1226,

    1234 (11th Cir. 2009) (vacating conviction because agent only controlled and

    disbursed monies of state college commission, and was not Alabama state agent as

    charged).36

          There is no evidence that Coach Allen had any control over federal benefit

    funds at Penn. For example, there is no evidence that the coach, or any decision by

    the coach, involves the control or expenditure of any federal monies. Indeed, there

    is no evidence that the coach had control over the resources of the University.

          Furthermore, while the Supreme Court has upheld application of section 666

    generally as a proper exercise of Congressional authority under the Spending Clause,

    Sabri v. United States, 541 U.S. 600, 605 (2004), in this case the prosecution


    36
       In Sabri v. United States, 541 U.S. 600 (2004), the Court concluded that the statute
    does not require a nexus between the activity and specific federal funds, such a
    limitation may be constitutionally implicated in the absence of a federal interest. Id.
    at 613.

                                              52
Case 1:16-cr-20549-RNS Document 1324 Entered on FLSD Docket 05/16/2019 Page 53 of 53




    presented no evidence of a federal interest at stake in the University’s admissions

    process, which is required for a conviction. See United States v. Doran, 854 F.3d

    1312, 1316 (11th Cir. 2017) (no section 666 violation absent federal interest;

    vacating section 666 conviction of college professor embezzling university club

    monies, stating that section 666’s “net cannot be cast so widely as to encompass the

    wrongdoing that occurred here, for the Government has not demonstrated any

    federal interest.”).

           Conclusion

           For the foregoing reasons, and those provided in Court, this Court should grant

    Defendant’s Rule 29 motion.

           On the date stamped above, I certify that this document was served on all

    counsel of record using CM/ECF.

                                           Respectfully submitted,


                                           BLACK, SREBNICK, KORNSPAN
                                           & STUMPF, P.A.
                                           201 S. Biscayne Boulevard, Suite 1300
                                           Miami, FL 33131
                                           Tel: (305) 371-6421

                                           By: /s/ Howard Srebnick
                                              ROY BLACK, ESQ.
                                              Fla. Bar No. 126088
                                              HOWARD SREBNICK, ESQ.
                                              Fla. Bar No. 919063
                                              JACKIE PERCZEK, ESQ.
                                              Fla. Bar No. 042201

                                             53
